Citation Nr: 1814522	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  15-33 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to June 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In March 2012, the RO denied a claim for service connection for a mental condition.  In October 2012, the RO denied a claim for service connection for posttraumatic stress disorder (PTSD), and a right knee disability.

In his appeal (VA Form 9), received in September 2015, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, he subsequently withdrew his request for a hearing in lieu of a hearing before a decision review officer (DRO).  In June 2016, he was afforded a hearing before a DRO.  See 38 C.F.R. § 20.702 (e) (2017).

The Board has recharacterized the acquired psychiatric disorder issue broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA progress notes, dated in August 2011, and an Eligibility Verification Report (EVR), received in April 2012, show that the Veteran reported that he is in receipt of benefits from the Social Security Administration (SSA).  In January 2013, the RO requested the Veteran's SSA records.  There is no indication of a response; the SSA records have not yet been associated with the claims file.  The RO has not made a determination that these records are unobtainable.  See 38 C.F.R. § 3.159 (d) (2017).  

On remand, the RO/Appeals Management Center should request copies of the Veteran's SSA medical records used in the determination of any award made by SSA.  38 U.S.C. § 5103 (b)(3), (c)(3); 38 C.F.R. § 3.159 (c)(2) (2017); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With regard to the claim for an acquired psychiatric disorder, to include PTSD, the Veteran has asserted that he has this disability on a direct basis, as due to participation in combat in Vietnam, and as secondary to service-connected disability.  See 38 U.S.C. § 1154(b) (2012): 38 C.F.R. §§ 3.303, 3.304(f), 3.310 (2017).  He has submitted lay statements in support of the secondary service connection aspect of his claim, received in June 2016.  

Service connection is currently in effect for tinea corporis.

VA progress notes show that the Veteran's medications included Citalopram for depression as of at least 2008.

A VA PTSD examination report, dated in September 2012, contains an Axis I diagnosis of dementia NOS (not otherwise specified).  The report contains an etiological opinion that weighs against the claim on a direct basis.  

However, an opinion on the secondary service connection aspect of this claim has not yet been obtained.  On remand, the Veteran should be afforded an examination, and an etiological opinion as to his secondary service connection aspect of the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to 
 report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2017).  
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  Obtain the SSA's decision pertaining to the Veteran's claim for disability benefits, and its supporting medical records.

2.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for a psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner must be informed that service connection is currently in effect for tinea corporis, and provide an opinion as to:

Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has an acquired psychiatric disorder, to include PTSD, that has been caused or aggravated made worse by the Veteran's service-connected tinea corporis.  Why or why not? 

If aggravation is found, the examiner should attempt to establish the baseline level of severity of the nonservice-connected disease or injury by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 
3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




